Judgment, Supreme Court, New York County (Martin Rettinger, J., at suppression hearing; Ira F. Beal, J., at trial and sentence), rendered May 16, 1989, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him as a predicate felon to an indeterminate prison term of from two to four years, unanimously affirmed.
*265On the day the court was to give its final instructions to the jury, defendant failed to appear in court due to his arrest on a misdemeanor charge the previous afternoon. In order to avoid jury speculation as to why defendant was absent from the courtroom, and with the implied consent of defendant’s counsel, the court instructed a court officer to "tell the jury that we have some problems that we are going over to Monday morning at ten o’clock.” The actions of the court did not deprive defendant of his right to be present at all material stages of the proceeding, since this was a delegation of a minor ministerial matter which did not occur at a critical stage of the trial (compare, People v Torres, 72 NY2d 1007). Concur—Sullivan, J. P., Milonas, Rosenberger, Ross and Smith, JJ.